                                          Case 4:21-cv-00233-JSW Document 17 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT SANDOLO,                                      Case No. 21-cv-00233-JSW
                                                         Plaintiff,
                                   8
                                                                                              ORDER DENYING MOTION TO
                                                  v.                                          DISMISS AS MOOT AND ORDER TO
                                   9
                                                                                              SHOW CAUSE RE JURISDICTION
                                  10     SYNCHRONY BANK,
                                                                                              Re: Dkt. No. 13
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Having filed an amended complaint in this matter, Plaintiff has effectively mooted

                                  14   Defendant’s pending motion to dismiss. The motion is therefore DENIED and the hearing set on

                                  15   April 2, 2021 is VACATED. However, the amended complaint indicates that only state law

                                  16   causes of action remain. Accordingly, the Court issues this order to show cause why the matter

                                  17   should not be remanded to the Alameda County Superior Court for failure to state a federal claim

                                  18   and for lack of federal jurisdiction. Plaintiff shall file a response to this order by no later than

                                  19   March 22, 2021 stating why this matter should not be remanded; Defendant may file a reply no

                                  20   later than one week after receiving Plaintiff’s response to this order.

                                  21           IT IS SO ORDERED.

                                  22   Dated: March 11, 2021

                                  23                                                      ______________________________________
                                                                                          JEFFREY S. WHITE
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
